Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 are allowed.	
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to claim 1 Tagtow et al (US. 2019/0115777 A1) teaches “A machine case comprising: a first cover and a second cover commonly forming a receiving space; at least two connection ports formed in the first cover to communicating with an exterior; an internal printed circuit board retained in the second cover; a plurality of first connectors mounted upon a center region of the printed circuit board.” (machine case 110, first cover 110a, second cover 110b, circuit board 134, and first connectors 122)
Tagtow et al (US. 2019/0115777 A1) does not teach “a plurality of second connectors disposed in the corresponding connection ports, respectively, without directly connecting to the printed circuit board while indirectly connecting to the first connectors via corresponding internal cables, respectively.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in claim 1, these limitations, in combination with remaining limitations of claim 1, are neither taught nor suggested by the prior art of record, therefore claim 1 is allowable.
Claims 2-6 are dependent on claim 1 and are therefore allowable for the same reasons.  
	
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to claim 7 Tagtow et al (US. 2019/0115777 A1) teaches “A cable connector assembly adapted for mating with a machine case, the cable connector assembly comprising: an insulative housing; an internal mating printed circuit board retained in the insulative housing and including front mating pads on both opposite first and second surfaces, and rear connecting pads on at least one of said surfaces.” (machine case 110, first cover 110a, second cover 110b, circuit board 134, and first connectors 122)
Tagtow et al (US. 2019/0115777 A1) does not teach “a plurality of transmission layer units formed within the internal mating printed circuit board; wherein the front mating pads on the first surface are transversely reversely symmetrical with regard to those on the second surface and commonly electrically connected to the same connecting pads, respectively, via same respective transmission layer units.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in claim 7, these limitations, in combination with remaining limitations of claim 7, are neither taught nor suggested by the prior art of record, therefore claim 7 is allowable.
Claims 8-9 are dependent on claim 7 and are therefore allowable for the same reasons.  
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to claim 10 Tagtow et al (US. 2019/0115777 A1) teaches “A machine case comprising: 
a cover commonly forming an internal receiving space and a connector port communicating with an exterior; an internal printed circuit board retained in the internal receiving space; and an internal flat cable with a first connector at one end of the internal flat cable and mounted upon a center region of the printed circuit board, and a second connector at another end of the internal flat cable; wherein the second connector is disposed in the connection port.” (machine case 110, first cover 110a, second cover 110b, circuit board 134, and first connectors 122)
Tagtow et al (US. 2019/0115777 A1) does not teach “the second connector including a plurality of contacts retained to an insulator via an insert- molding process for assuring waterproofing between the insulator and the contacts, the insulator being retained in the cover, each contact comprising a contacting section disposed in the connecting port and a tail section soldered with the internal flat cables.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in claim 10, these limitations, in combination with remaining limitations of claim 10, are neither taught nor suggested by the prior art of record, therefore claim 10 is allowable.
Claims 11-12 are dependent on claim 10 and are therefore allowable for the same reasons.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER J ALHAWAMDEH whose telephone number is (571)270-0571. The examiner can normally be reached Monday-Friday 9Am - 6Pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NADER J ALHAWAMDEH/Patent Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831